                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


RAYMOND KNUTSEN AND                    :
MARILYNN KNUTSEN,                      :
                                       :
                 Plaintiffs            :
                                       :
            v.                         :    Case No. 2:18-cv-88-wks
                                       :
                                       :
STATE FARM FIRE AND                    :
CASUALTY COMPANY,                      :
                                       :
                 Defendant.            :

                            OPINION AND ORDER

       Plaintiffs Raymond and Marilynn Knutsen brought action

against Defendant State Farm Fire and Casualty Company for

breach of its duty to defend under Plaintiffs’ homeowner’s

insurance policy. Now before the Court is Defendant’s Motion for

Summary Judgment. For the reasons set forth below, Defendant’s

Motion for Summary Judgment is granted.

                               Background

  I.     Undisputed Facts

       Since at least January 2015, Plaintiffs Raymond and

Marilynn Knutsen (collectively, “the Knutsens”) have had a

homeowners insurance policy (“the Policy”) with State Farm Fire

and Casualty Company (“State Farm”). ECF 16-1 at 1.

       In April, 2015, Karen Cegalis (“Cegalis”) filed a lawsuit

against the Knutsens, claiming that the Knutsens “conspired to
create a campaign to cause severe estrangement of Leif Cegalis

from his mother Karen Cegalis.” ECF 16-3 at 1-2, ECF 16-1 at 2.

Leif Cegalis is the child of Raymond Knutsen and Karen Cegalis.

ECF 16-3 at 1. Cegalis’ Complaint alleges that, inter alia, the

Knutsens prevented contact between her and her son, violated

Court Orders to not engage in discussing their Family Court case

with Leif Cegalis, brainwashed Leif Cegalis against Karen

Cegalis, recklessly or knowingly made defamatory statements

about Karen Cegalis to Leif Cegalis, tortuously interfered with

Karen Cegalis’ custodial rights, and “engaged in a crusade to

prosecute Karen Cegalis for unsubstantiated allegations of abuse

towards Leif Cegalis.” ECF 16-3 at 2. The Complaint alleged four

separate claims: Negligence, Breach of Good Faith and Fair

Dealing, Intentional Infliction of Emotional Distress, and

Intentional Torts. ECF 16-3. In terms of damages, Karen Cegalis

sought “damages in an amount sufficient to compensate her for

her damages including but not limited to past, present and

future damages for physical pain, suffering [sic] emotional

damages, economic damages for the cost of litigating false

accusations, counseling costs and other equivalent out of pocket

expenses.” ECF 16-3 at 5. Damages are for “compensation of

medical bills past, present and future” and “for pain and

suffering past, present and future.” Id.



                                2
     On September 23, 2015, the Knutsens contacted State Farm

and requested that State Farm provide insurance coverage for the

claims asserted against them in the Cegalis Complaint. ECF 16-1

at 2. State Farm replied on October 28, 2015, denying insurance

coverage for the claims. Id. State Farm determined that the

claims in the Cegalis Complaint are not covered by the Policy.

ECF 16-4 at 1. The Policy provides personal liability coverage

to the Knutsens as follows:

          If a claim is made or a suit is brought
          against an insured for damages because of
          bodily injury or property damage to which
          this coverage applies, caused by an
          occurrence, we will:

                 1. Pay up to our limit of liability
                    for the damages for which the
                    insured is legally liable; and

                 2. Provide a defense at our expense
                    by counsel of our choice. We may
                    make any investigation and settle
                    any claim or suit that we decide
                    is appropriate. Our obligation to
                    defend any claim or suit ends when
                    the amount we pay for damages, to
                    effect settlement or satisfy a
                    judgment resulting from the
                    occurrence, equals our limit of
                    liability.

ECF 16-2 at 24. The Policy defines “bodily injury” as follows:

       1. “Bodily injury” means physical injury,
          sickness, or disease to a person. This
          includes required care, loss of services and
          death resulting therefrom.”

          Bodily injury does not include:


                                3
                 a. Any of the following which are
                 communicable: disease, bacteria,
                 parasite, virus, or other organism, any
                 of which are transmitted by any insured
                 to any other person;

                 b. The exposure to any such disease,
                 bacteria, parasite, virus, or other
                 organism by any insured to any other
                 person; or

                 c. Emotional distress, mental   anguish,
                 humiliation, mental distress,   mental
                 injury, or any similar injury   unless it
                 arises out of actual physical   injury to
                 some person.

Id. at 10. Additionally, the Policy contains the following

coverage exclusion:

            Coverage L [Personal Liability] and Coverage
            M [Medical Payments to Others] do not apply
            to:

                 a. bodily injury or property damages:

                      (1) which is either expected or intended by
                      the insured; or
                      (2) which is the result of willful or
                      malicious acts of the insured.
Id at 25.

     Trial for the Cegalis lawsuit began on June 5, 2017. ECF

16-1 at 2. At trial, Cegalis described how the alleged acts by

the Knutsens were affecting her: “I couldn’t concentrate . . . I

was starting to have physical symptoms, tingling and numbness in

my fingers and just this brain fog.” ECF 16-5 at 3. Cegalis

added that she also had “trouble sleeping.” ECF 16-5 at 5.




                                  4
     On July 5, 2017, the trial judge announced the close of

evidence and gave the jury closing instructions. Id. The

instructions attached to the Knutsen Complaint in Rutland

Superior Court are not signed by the trial judge. Id. The

instructions for the Negligence claim instruct jurors that:

          To prove that the Knutsens were negligent
          Ms. Cegalis must prove all the following:
               (1) That the Knutsens had a duty to Ms.
               Cegalis; and
               (2) They failed to use reasonable care in
               discharging that duty; and
               (3) The Knutsen’s [sic] failure to use reasonable
               care caused physical injury to Ms. Cegalis.

ECF 16-6 at 3. The instructions further provide that “[i]f you

find that the Knutsens breached a duty toward Ms. Cegalis, then

you must decide whether Ms. Cegalis has proved that the breach

caused physical harm to her.” Id.

     The jury returned a verdict for Cegalis and eventually

awarded her $500 in damages: $499 for negligence and $1 for

intentional infliction of emotional distress. ECF16-1 at 3. On

October 7, 2017, the court ordered that the Cegalis lawsuit be

re-tried. Id. On November 1, 2017, the Knutsens’ attorney wrote

to State Farm, renewing their claim for insurance coverage. Id.

On January 19, 2018, State Farm wrote back to the Knutsens,

reiterating State Farm’s position that there is no coverage for

the Cegalis claims. Id.




                                5
     On April 2, 2018, Cegalis filed an Amended Complaint. ECF

16-1 at 4. The Amended Complaint is identical to the original

Complaint except that Count IV is now labeled ‘Defamation’

instead of ‘Intentional Torts.’ Id. That same month, the

Knutsens renewed their request for insurance coverage, and State

Farm again replied that there was no insurance coverage for the

disputed claims. Id.

     State Farm now moves for summary judgment arguing that it

has no duty to defend the Cegalis lawsuit because the Cegalis

Complaint does not allege that Cegalis sustained “bodily injury”

as that term is defined in the Policy. ECF 16 at 6. State Farm

also argues that it has no duty to defend the Cegalis lawsuit

because the Cegalis Complaint alleges that the harm to Cegalis

was “expected or intended” or was “willful and malicious.” Id.

at 13.

                           Discussion

     1. Summary Judgment Standard

     A court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). In making a determination on summary judgment, the

court must construe all evidence in the light most favorable to

the nonmoving party, drawing all inferences and resolving all

ambiguities in its favor.” Dickerson v. Napolitano, 604 F.3d

                                6
732, 740 (2d Cir. 2010). The moving party bears the initial

burden of demonstrating “the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once the moving party has discharged its burden the

opposing party must set out specific facts showing a genuine

issue of material fact for trial. Wright v. Goord, 554 F.3d 255,

266 (2d Cir. 2009).     The moving party bears the burden of

establishing that there are no factual issues and that they are

entitled to judgment as a matter of law. Battery Steamship

Corporation v. Refineria Panama S.A., 513 F.2d 735, 738 (2d Cir.

1975).

     2. Choice of Law

     Jurisdiction in this case is based on diversity of the

parties. “It is well established that federal courts determine

governing law in diversity actions by looking to choice of law

principles in the forum state.” Evergreen Bank, N.A. v.

Sullivan, 980 F. Supp. 747, 750 (D. Vt. 1997). When contractual

parties have not specified the state law to be applied in a

given case, Vermont uses the test laid out in Restatement

(Second) Conflict of Laws § 188 (the “Restatement”) to determine

which state has the most significant relationship to the

transaction and the parties. Id.; see also McKinnon v. F.H.

Morgan & Co., 750 A.2d 1026, 1028 (Vt. 2000) (“This Court has

adopted the Restatement (Second) of Conflicts for choice-of-law

                                   7
questions in both tort and contract cases.”). The Restatement

considers five factors in determining the law applicable

including: (1) the place of contracting, (2) the place of

negotiation of the contract, (3) the place of performance, (4)

the location of the subject matter of the contract, and (5) the

domicile, residence, nationality, place of incorporation, and

place of business to the parties. Restatement (Second) Conflict

of Laws § 188.

     Here, the balance of factors weighs heavily in Vermont’s

favor. The Knutsens are residents of Castleton, Vermont and

State Farm has its principal place of business in Illinois. ECF

1 at 1. The contract at issue is a Homeowners Insurance Policy

purchased by the Knutsens from State Farm. The Knutsens are

alleging that State Farm has a duty, under this contract, to

defend them in a lawsuit in Vermont state court. The alleged

acts which gave rise to the state court lawsuit occurred in

Vermont. Vermont has the most significant relationship to the

transaction and the parties, and thus Vermont state law applies.

     3. State Farm Has No Duty to Defend or Indemnify the
     Knutsens in the Cegalis Lawsuit

     An insurer has a duty to defend “whenever it is clear that

the claim against the insured might be of the type covered by

the policy.” Garneau v. Curtis & Bedell, Inc., 158 Vt. 363, 366,

610 A.2d 132, 134 (1992). This duty does not extend, however, to


                                8
circumstances where, as a matter of law, there is no duty to

indemnify. Id. Thus, the issue in this case is whether the

Cegalis Complaint contains claims which are potentially or

arguably within the Policy, requiring a duty to defend from

State Farm. More specifically, the question is whether Cegalis’

claims of emotional distress fall within the Policy’s definition

of “bodily injury,” which she argues is the basis for State

Farm’s duty to defend.

     When looking at unsettled areas of state law, a federal

court must “carefully . . . predict how the state’s highest

court would resolve the uncertainty or ambiguity.” Maska U.S.,

Inc. v. Kansa General Ins. Co., 198 F.3 74, 78 (2d Cir. 1999).

The Court may also “consider ‘decisions in other jurisdictions

on the same or analogous issues.’” Id. (quoting Leon’s Bakery,

Inc v. Grinnell Corp., 990 F.2d 44, 48 (2d Cir. 1993)).

     The Vermont Supreme Court has not spoken on the definition

of “bodily injury” in regards to the Policy, or addressed

whether the definition of “bodily injury” in homeowner’s

insurance extends to emotional distress. Outside the context of

homeowner’s insurance, the Vermont Supreme Court has stated that

“[a]bsent physical contact, one may recover for negligently

caused emotional distress only when the distress is ‘accompanied

by substantial bodily injury or sickness.’” Fitzgerald v.

Congleton, 155 Vt. 283, 292, 583 A.2d 595 (1990) (quoting

                                9
Vaillancourt v. Medical Ctr. Hosp., 139 Vt. 138, 143, 425 A.2d

92 (1980)). While not dispositive, this clear opinion by

Vermont’s highest court provides strong guidance on how it would

view damages for emotional distress unaccompanied by

considerable bodily injury in this instance.

     Additionally, the Vermont Supreme Court has stated that:

          Rules and categories are tempting devices for
          arriving at automatic answers. Sometimes the
          distinguishing       qualities    of      the
          classifications coincide with the essential
          differences between situations. And sometimes
          they do not. Sometimes the categories carry
          with them characteristics of their own which
          introduce      deceptive     or    irrelevant
          distinctions into a decision, leading us away
          from the substance of an inquiry.

          It is, therefore usually best for courts to
          meet the issues completely on a case by case
          basis, leaving classification to others,
          limiting the use of general propositions to
          those that are essential to an understanding
          of the manner in which the court resolved the
          questions involved, and the way it will
          approach others like it. This is the genius of
          our common law system, deriving the general
          rule from the specific case.

Woodstock Resort Corp. v. Scottsdale Ins. Co., 927 F. Supp. 149,

153 (D. Vt. 1996) (quoting American Fidelity Co. v. North

British & Mercantile Ins. Co., 124 Vt. 271, 272–73, 204 A.2d 110

(1964)). The Court approaches the instant case with this guiding

principle in mind.

      “An insurer's duty to defend is normally measured by

comparing the terms of its policy with the underlying

                                10
allegations in the complaint against its insured.” Allstate Ins.

Co. v. Vose, 177 Vt. 412, 869 A.2d 97 (2004). The “claims in the

complaint control the analysis.” Co-operative Ins. Cos. v.

Woodward, 191 Vt. 348,353, 45 A.3d 89 (2012), see also TBH By

and Through Howard v. Meyer, 168 Vt. 149, 153, 176 A.2d 31

(1998) (“We must focus on the factual allegations in [the]

complaint and not on the legal theories asserted, and unless the

complaint alleges facts within the coverage of the policies,

[the insurance carrier] has no duty to defend or indemnify.”).

     In the Policy at issue, “bodily injury” is defined as

“physical injury, sickness, or disease to a person.” ECF 16-2 at

10. The Policy itself explicitly excludes “[e]motional distress

. . . unless it arises out of actual physical injury to some

person.” Id. There are no physical injuries alleged in the

Complaint. Neither the original Complaint nor the Amended

Complaint allege any sort of harmful, physical contact between

the Knutsens and Karen Cegalis. The only mention of physical

pain or harm is listed in the damages section: there are no

facts alleging bodily injury. ECF 16-3 at 5. Looking at the

factual allegations of the Cegalis Complaint, as Vermont law

instructs, there is no bodily injury which places Cegalis’

allegations under the coverage of the policy.

     Courts across the country have interpreted “bodily injury,”

as it is used in different insurance policies, to exclude purely

                               11
emotional harm. See, e.g., National Cas. Co. v. Great Southwest

Fire Ins. Co., 833 P.2d 741, 746 (Colo 1992) (“The majority of

courts that have interpreted bodily injury as it is used in the

Hartford policy have determined that it covers physical injury

and does not include claims for purely nonphysical or emotional

harm.”); Moore v. Continental Cas. Co., 252 Conn. 405, 412

(2000) (collecting cases).

     The Knutsens urge the Court to look beyond the Cegalis

Complaint. ECF 19 at 5. While resolution of coverage is

generally made on the language of the policy and the language of

the complaint, Vermont courts will occasionally examine “the

known facts underlying a plaintiff’s complaint to understand the

application of policy provisions or exclusions.’” Garneau v.

Curtis & Bedell, Inc., 158 Vt. 363, 366, 610 A.2d 132, 134

(1992). If the Court looks beyond the Complaint, there is still

little support for a claim of harm outside purely emotional

distress. In her testimony at trial, Cegalis mentions that the

actions of the Knutsens have caused “tingling and numbness in my

fingers” and “trouble sleeping.” ECF 16-5 at 3, 5. These are the

only references Cegalis makes to any physical symptoms.

     Since the Vermont Supreme Court has not addressed this

specific issue, this Court may consider analogous situations in

other jurisdictions. Many courts have found that physical

symptoms which occur as a result of emotional distress still do

                               12
not count as “bodily injury.” See, e.g., D.B.C. v. Pierson, No.

2:13-CV-00377-LSC, 2014 WL 2155017 at *4 (N.D. Ala. May 22,

2014) (“There is no indication in the policy definition of

bodily injury that it covers physical injuries that arise out of

mental injuries, without there first being some actual physical

injury.”); Heacker v. American Family Mut. Ins. Co., No. 09-

4270-CV-W-GAF, 2011 WL 124301 at *8 (W.D. Mo. Jan. 14, 2011)

(“[T]here is no justification for interpreting [“bodily injury”]

in a manner that excludes coverage for ‘purely emotional

distress’ but provides coverage when emotional distress is

accompanied by physical manifestations.”); State Farm Mut. Auto

Ins. Co. v. D.L.B., 881 N.E.2d 665, 666 (2008) (holding that

insured did not suffer bodily injury even though his emotional

distress was accompanied by physical manifestation, because

these physical manifestations were not the result of an impact,

force, or harm); Taylor v. Mucci, 952 A.2d 776, 781 (Conn. 2008)

(explaining that “although emotional distress might be

accompanied by some physical manifestations, it [does] not

follow that emotional distress constituted a type of bodily

injury under the policy.”) (internal quotations omitted); Geraci

v. Conte, No. 77420, 2000 WL 1739294 at *6 (Ohio Ct. App. Nov.

22, 2000) (“Thus, appellant's physical sickness, which occurred

as a result of her emotional distress, is excluded by the

unambiguous terms of the policy. Therefore, we find that

                               13
appellant has suffered no bodily injury as that term is defined

in the policy.”); Pratchenko v. Fuller, 212 Wis. 2d 641, 570

N.W.2d 62 (Wis. Ct. App. 1997) (denying coverage even though

insured’s mental distress manifested itself in physical symptoms

such as sleeplessness and loss of appetite.); Zerr v. Erie Ins.

Exchange, 446 Pa. Super 451 (1995) (denying coverage for an

insured who suffered emotional injuries which later manifested

themselves in physical symptoms); Dahlke v. State Farm Mut. Auto

Ins. Co., 451 N.W. 2d 813, 815 (Iowa 1990) (“We think the term

‘bodily injury’ is clear on its face and does not include the

physical manifestation of the parents’ loss here.”).

     However, a strong contingent of courts have ruled the other

way. See, e.g., Allstate Ins. Co. v. Wagner-Ellsworth, 344 Mont.

445, 459, 188 P.3d 1042, 1051 (2008) (finding that allegations

of physically-manifested emotional distress fall within bodily

injury coverage in the insurance context); Am. Motorists Ins.

Co. v. S. Sec. Life Ins. Co., 80 F. Supp.2d 1280, 1283 (M.D.

Ala. 2000) (under Florida law, allegation of physically

manifested mental anguish met insurance policy's definition of

“bodily injury”); Twin City Fire Ins. Co. v. Colonial Life &

Acc. Ins. Co., 124 F. Supp.2d 1243, 1247 (M.D. Ala. 2000)

(applying South Carolina law, emotional trauma can constitute

“bodily injury” unless the complaint contains no allegations of

physical damages); Gen. Star Indem. Co. v. Sch. Excess Liability

                               14
Fund, 888 F. Supp. 1022, 1027 (N.D.Cal.1995) (“Physical injury

resulting from emotional distress, however, constitutes ‘bodily

injury.’”); State Farm Fire & Cas. Co. v. Nikitow, 924 P.2d

1084, 1089 (Colo. App. 1995) (although the term “bodily injury”

in insurance contract did not encompass purely emotional harm,

coverage was available if injury was accompanied by physical

manifestations such as nausea and ongoing nightmares); Garvis v.

Employers Mut. Cas. Co., 497 N.W.2d 254, 257 (Minn. 1993)

(“emotional distress with appreciable physical manifestations

can qualify as a ‘bodily injury’ within the meaning of the

insurance policy”); Voorhees v. Preferred Mut. Ins. Co., 607

A.2d 1255, 1262 (N.J. 1992) (emotional distress resulting in

headaches, stomach pains, nausea, and body pains constituted

“bodily injury” under homeowner's insurance policy).

     On the facts presented in this case, the Court finds no

duty to defend. Given that this Court is predicting how

Vermont’s highest court would resolve the ambiguity, the Court

first emphasizes that it is only deciding the issue in this

case, and “leaving classification to others.” Woodstock Resort

Corp., 927 F. Supp. at 153. As instructed by Vermont law, the

Court has compared the terms of the policy with the underlying

allegations in the Complaint and found that the Cegalis

Complaint does not detail any bodily injury, much less

substantial bodily injury. Even looking beyond the facts alleged

                               15
in the Complaint, as the Knutsens urge this Court to do, there

is only a small basis for supporting a claim of bodily injury:

Cegalis testified at trial to tingly fingers and trouble

sleeping. These slight, physical manifestations may offer

insight into the severity or extent of Cegalis’ emotional harm,

but they are thin facts upon which to rest a duty to defend.

Since these minor symptoms all stem from her emotional distress,

which is explicitly excluded from the State Farm policy, State

Farm is not obligated to indemnify or defend the Knutsens in the

Cegalis lawsuit.

     Since the Court has found that State Farm has no duty to

defend because Cegalis’ harms do not constitute “bodily injury”

as defined in the Policy, the Court need not address State

Farm’s other argument that the harm to Cegalis was intended or

expected. State Farm’s Motion for Summary Judgment is granted.

                           Conclusion

     For the reasons set forth above, Defendant’s Motion for

Summary Judgment is granted.

     DATED at Burlington, in the District of Vermont, this 25th

day of March, 2019.



                               /s/ William K. Sessions III
                               William K. Sessions III
                               District Court Judge



                                16
